Citation Nr: 1230660	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for residuals of a back injury.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in August 2010.  A transcript of the proceeding is in the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran submitted additional evidence in conjunction with his claim but did not include a waiver of RO review of the evidence, as required by 38 C.F.R. § 20.1304 (2011).  Significantly, the Board observes that the Veteran is unrepresented.  Hence, the Board find that he would be prejudiced if the evidence was considered in the first instance in the absence of a waiver, particularly since the evidence is neither duplicative nor irrelevant to the issue before the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

Review the evidence associated with the claims file since the February 2010 Statement of the Case, and readjudicate the claim for entitlement to service connection for residuals of a back injury.  If the benefit sought is not fully granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

